The defendant is not entitled to a correction of the finding. The fact specially relied on in his exceptions is not an "admitted or undisputed fact;" nor is its statement in the finding necessary to present a question of law decided adversely to the appellant. Hoadley v. SavingsBank of Danbury, 71 Conn. 599, 612.
The main contention of the defendant is, that the ultimate conclusion of negligence has been drawn from specified subordinate facts which are legally incompetent to support it. In reaching this conclusion the trial court did not violate any principle of law. It assumed that it is the legal duty of a person in charge of a dangerous work at a place where many people are engaged in other work, to use reasonable care, which in such case is a high degree of care, to warn others against approaching the place of danger; and that a workman employed about the construction of a building is justified in assuming that those in charge of the different departments of work will exercise reasonable care in execution.
The soundness of these propositions is unquestionable; and they are the only general propositions involved in the conclusion *Page 407 
of the court, unless there is involved, as claimed by the defendant, the proposition that even a conclusion of fact from subordinate facts must not violate the clearly settled rules of sound reasoning. It is true that if any of the facts found were such as to render the conclusion of negligence a palpable non sequitur, there would be error. If upon this finding the court had held that there was no negligence on the part of the defendant, there might be ground for the plaintiff to claim such decision to be absolutely inconsistent with some of the facts found; but there is no ground for the defendant's assertion that the conclusion of negligence cannot legally be deduced from these facts. The trial court, therefore, having adopted correct general principles of law, its error, if any, must consist in ascertaining from the whole mass of evidence the precise character of the conduct of the parties under the particular circumstances of this case, testing that conduct by what the experience of the judge teaches him men of ordinary prudence would do under similar circumstances, and in drawing the inference of liability from the conduct so ascertained. It is plain that the inference thus drawn by a trial judge, although in its nature an inference of law, cannot be reviewed; simply because it is practically inseparable from the inference of fact drawn from the evidence, and so it is impossible to put the reviewing court in the place of the trial court in respect to the facts and circumstances from which the inference is drawn.
This case comes within the rule established in Farrell v.Waterbury H.R. Co., 60 Conn. 239, 257, and in Nolan v. NewYork, N. H.  H.R. Co., 70 id. 159, 191. "In such cases the inference of the trial court is a conclusion upon the questions of the measure of duty and the extent of performance, which are from the nature of the case so interdependent as to constitute, for purposes of review, a single, indivisible question of fact, and the conclusion is therefore final."Lawler v. Hartford Street Ry. Co., ante, pp. 74, 80.
   There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.